Underwood, Judge.
This action for personal injuries is before us via grant of permission to appeal the denial of defendant hospital authority’s motion for summary judgment. We find the appeal meritorious.
Plaintiff, having been struck by an automobile being driven by William T. Butler, was admitted to the authority’s hospital where she was treated by Dr. Rattan. She was later transferred to another hospital where her left leg was amputated.
Subsequently, she filed suit against Butler and another contending that the amputation resulted from the automobile incident caused by Butler’s negligence. This pending suit was settled for $10,000 and dismissed with prejudice.
Thereafter, she instituted the present action against the hospital authority .and the doctor contending that the amputation resulted from the negligence of these defendants. The authority’s motion for summary judgment was denied, and pursuant to Gilmore v. Fulton-DeKalb Hosp. Auth., 132 Ga. App. 879 (209 SE2d 676) (1974), and Helton v. Little-Davenport Funeral Home-Ambulance, 146 Ga. App. 327 (246 SE2d 383) (1978), we reverse with direction to enter final judgment for defendant hospital authority.
Knight v. Lowery, 228 Ga. 452 (185 SE2d 915) (1971), does not require a different result since that case involved a release which the Supreme Court held could be modified by parol evidence, while here plaintiff impermissibly attempts to "pursue another party under another theory completely contradictory and inconsistent with the contentions made in the first suit.” Gilmore, 132 Ga. App. 879, 881, supra.

Judgment reversed with direction.


McMurray, P. J., and Banke, J., concur.

Walter B. McClelland, for appellant.
Sherman Fraser, Joyce Colmar, W. Howard Fowler, for appellees.